Citation Nr: 1024264	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-09 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected deviated nasal 
septum. 

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1969 to March 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, inter alia, denied the Veteran's 
claims of entitlement to service connection for headaches and 
lumbar spine disability.

In a February 2009 decision, the Board, inter alia, denied 
the Veteran's service connection claims for headaches and 
lumbar spine disability.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2010 Order, the Court vacated 
the portion of the February 2009 Board decision regarding the 
claims for service connection for headaches and lumbar spine 
disability, and remanded the case to the Board for further 
proceedings consistent with a December 2009 Joint Motion for 
Remand. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted in the Introduction, the Board's February 2009 
decision denying the Veteran's service connection claims for 
headaches and lumbar spine disability was vacated and 
remanded by the Court.  

The June 2009 Joint Motion for Remand, as adopted by the 
Court's January 2010 Order, indicated that the Board failed 
to adequately consider whether the Veteran is competent to 
identify his headache symptoms.  As indicated in the February 
2009 decision, the Board notes that the Veteran had 
previously indicated that he was not physically able to 
attend scheduled examinations in conjunction with his claim 
for headaches but that he subsequently attended other 
examinations and clinical visits.  In its Appellant's Brief, 
the Veteran's representative indicated that the Veteran was 
willing to attend any examinations in conjunction with his 
claims.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion only when it 
is deemed necessary to make a decision on the claim.  38 
U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  On 
remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current headaches, 
to include as secondary to a service-connected deviated nasal 
septum.  See 38 C.F.R. 
§ 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

Also, the June 2009 Joint Motion for Remand stated that the 
Board failed to take into account the Veteran's assertion 
that he hurt his spine in a firing run on an aircraft gun 
during service.  The parties to the Joint Motion for Remand 
further indicated that the Veteran was placed on temporary 
light duty for his spine during service (the Board notes that 
service treatment records reflect that the Veteran was seen 
for muscle strain after lifting heavy boxes in August 1970).  
On remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current lumbar spine 
disability, taking into account his statements as to in-
service injury and muscle strain noted in the service 
treatment records.   See 38 U.S.C.A.§5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an examination 
to ascertain the nature and etiology of 
any current headaches, including 
specifically, an assessment as to 
whether any current disability is 
etiologically related to service or a 
service-connected deviated nasal 
septum.  The claims file and a copy of 
this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should clearly identify if 
the Veteran currently has headaches.  
If the Veteran has headaches, the 
examiner should provide an opinion as 
to whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to 
the Veteran's period of active service.  
The examiner should specifically 
address the Veteran's statement as to 
service incurrence. 

The examiner should also determine 
whether any headaches found on 
examination were caused by, or are 
aggravated by the Veteran's service-
connected deviated nasal septum.  If 
service-connected deviated nasal septum 
(i.e., permanently worsens) the 
headaches, the examiner should identify 
the percentage of disability which is 
attributable to the aggravation.  See 
38 C.F.R. § 3.310(a) (2009); Allen v. 
Brown, 7 Vet. App. 439 (1995).

The examiner should provide a rationale 
for the opinion provided and reconcile 
any contradictory evidence of record.  

2.	Schedule the Veteran for an examination 
to ascertain the nature and etiology of 
any current lumbar spine disability, 
including specifically, an assessment 
as to whether any current lumbar spine 
disability is etiologically related to 
service.  The claims file and a copy of 
this Remand must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examination report must indicate that 
the claims file was reviewed in 
conjunction with the examination.  

For any lumbar spine disability found, 
the examiner should provide an opinion 
as to whether there is a 50 percent 
probability or greater that it is 
causally or etiologically related to 
the Veteran's period of active service, 
including his assertion as to in-
service injury and the notation as to 
muscle strain documented in the claims 
folder. 

The examiner should provide a rationale 
for the opinion provided and reconcile 
any contradictory evidence of record.  
The examiner should specifically 
address the Veteran's statement as to 
service incurrence. 

3.	Readjudicate the Veteran's claims, to 
include consideration of any additional 
evidence obtained as a result of this 
Remand.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



